DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that both inventions are directed toward wooden lamellas and are directed to the pressing and gluing of wooden lamellas.  This is not found persuasive because the apparatus as claimed can be used to practice another and materially different process such as laminating metals, plastics or cardboard. Additionally, the inventions have acquired a separate status in the art in view of their different classification; the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same plane" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same plane" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the transverse" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the longitudinal directions" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an optional number” in line 7 and 19. The applicant is advised zero is also a number. Such a limitation makes the claim indefinite. The applicant is advised to amend by reciting “at least one”. 
Claims 2-9 are dependent of claims 1 thus they carry similar deficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VISHAL I PATEL/Primary Examiner, Art Unit 1746